—In an action, inter alia, to recover damages for wrongful death based on medical malpractice, the defendant Jai K. Jalaj appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Orange County (Slobod, J.), dated October 8, 1998, which, inter alia, denied that branch of his motion which was for summary judgment dismissing the complaint insofar as asserted against him, and the defendant Saint Francis Hospital separately appeals, as limited by. its brief, from so much of the same order as denied that branch of its motion which was for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is modified by deleting therefrom the provisions denying those branches of the motions of the appellants which were for summary judgment dismissing the complaint insofar as asserted against them, and substituting therefor provisions granting those branches of the motions; as so modified, the order is affirmed insofar as appealed from, with one bill of costs payable by the plaintiff-respondent.
The Supreme Court erred in denying those branches of the motions of the appellants which were for summary judgment dismissing the complaint insofar as asserted against them (see, Alvarez v Prospect Hosp., 68 NY2d 320; Holbrook v United Hosp. Med. Ctr., 248 AD2d 358; Toledo v Ordway, 208 AD2d 518). The appellants made a prima facie showing that they had not departed from accepted standards of medical practice in their treatment of the plaintiffs decedent (see, Kramer v Rosenthal, 224 AD2d 392). The allegations of the plaintiffs expert were insufficient to meet the plaintiffs burden of showing a triable issue of fact (see, Kaplan v Hamilton Med. Assocs., 262 AD2d 609; Spaeth v Goldberg, 248 AD2d 704).
In light of our determination, we do not reach the remaining contentions of the appellant Jai K. Jalaj. Santucci, J. P., Thompson, Sullivan and Friedmann, JJ., concur.